                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                       Case No. 18-cr-240

UNITED STATES OF AMERICA,

               v.

GS CALTEX CORPORATION,

                  Defendant.
_________________________________/

                                 NOTICE OF APPEARANCE
       Please take notice that Carolyn Sweeney of the Antitrust Division of the Department of

Justice hereby enters her appearance as counsel on behalf of the United States in the above-

captioned matter. The Clerk of Court is requested to send copies of all notices pertaining to this

matter to the undersigned counsel.



 Date: November 16, 2018                                  Respectfully Submitted,

                                                          /s/ Carolyn M. Sweeney
                                                          Carolyn M. Sweeney
                                                          Trial Attorney, Antitrust Division
                                                          United States Department of Justice
                                                          450 5th Street, N.W., Suite 11300
                                                          Washington, DC 20530
                                                          Tel: (202) 598-8685
                                                          Fax: (202) 514-6525
                                                          Carolyn.Sweeney@usdoj.gov
                                      Certificate of Service
       I hereby certify that a true and correct copy of the foregoing was electronically filed and
served by the CM/ECF system on all counsel of record.




                                                 /s/ Carolyn M. Sweeney
                                                   Carolyn M. Sweeney
